Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/17/2022.
Applicant's election with traverse of Group II (claims 9-20) in the reply filed on 8/17/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden due to the overlap.  This is not found persuasive because as the previous restriction noted that the combination/subcombination would require different search queries/strategies, which constitutes a burden (see MPEP 808.02, Establishing Burden, (C) A different field of search).
The requirement is still deemed proper and is therefore made FINAL.

Examiner also has withdrawn claim 20 and considers the method would still be restricted under the process vs. apparatus basis that had been applied to claim 20 when it had depended on claim 7.  The apparatus of claim 9 is not required to perform the method of claim 20.  For instance, the first fluid pump could be operated alone without the second fluid pump being operated.  Examiner notes that this is exemplary and not limiting, but merely to illustrate that the device can be operated/manipulated to perform other methods besides that which is presented in claim 20.  The apparatus of claim 9 and the method of claim 20 would necessitate different strategies/queries and possibly searching different classes/subclasses.  

Claim Objections
Claims 9, 14, 16-19 objected to because of the following informalities:  claims 9, 14, 16-19 make multiple references to “first fluid” and “second fluid”.  These should be introduced as “a first fluid” and “a second fluid” in claim 9, and then further referred to as “the first fluid” and “the second fluid” in claim 9 and the dependent claims (also refer to 112(b) rejection of claim 11 in that “a second fluid” is introduced although reference is repeatedly made to a second fluid in claim 9).  Appropriate correction is required.
Claims 16 & 19 objected to because of the following informalities: claim 9 assigns labels (PA, PA’, PV) to the various pressures but still writes out the full terms (e.g. “first fluid pressure (PA)”).  Applicant should either rely on the labels in claims 16 & 19, or eliminate the labels and rely on the pressures in claims 9, 16, & 19.  Appropriate correction is required.
Claims 16 & 19 objected to because of the following informalities:  “second channel pressure” on line 4 should be “second channel fluid pressure” to correspond with claim 9.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 14 & 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “control unit” to correspond with the following structure: an electronic control unit/controller (ECU) (see Applicant’s specification, [0053]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The clause beginning with “a fluid control valve…” should be further clarified.  Examiner considers the claim to be heavily reliant on alternative phrasing “or” to make this clause narrative.  The claim must be more clearly rephrased.  Examiner recommends that the open and closed positions can be first introduced, and then follow-up “wherein” clauses can be applied afterwards to further associate the various pressures with the open and closed positions.   
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 9 recites “a fluid control valve” and recites a closed position and an open position.  The claim language however, expresses these positions in the alternative phrasing (e.g. refer to line 7 reciting “or into an open position” as opposed to “and into an open position”).  Applicant’s open and closed positions appear to be critical to the operation of the fluid control valve, which is responsive to the fluid pressure applied.   
The last clause of claim 9 must be clarified, particularly the second half of the clause beginning “with the second fluid pump…”.  Examiner requires further rephrasing.
Claim 11 recites “a second fluid”, but antecedent basis has been established for his term already in claim 9.  
Claim 12 recites “wherein the pressure container is one of a dedicated container, defined by an interior volume of a second fluid circuit, and defined by at least one pipe”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 1, pressure container 250, second pipe 410, third pipe 420).  The pressure container 250 appears to be distinct from the pipes 410 & 420 (see MPEP 2173.03, "Correspondence Between Specification and Claims").  
Claim 13 recites “at least one of the first and second fluid outlets”, but antecedent basis was established for “at least one first fluid outlet” and “at least one second fluid outlet”.  Examiner considers this must be further rephrased (e.g. “wherein one of the at least one first fluid outlet and the at least one second fluid outlet”).  
Claim 13 recites “a surface of a motor vehicle part”, but antecedent basis has been established for this term in the preamble of claim 9.  
Claims 14 & 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claims 14 & 18 introduce “a control unit” configured such that…”, but the functionality does not appear to be associated with any activity by the control unit.  The claim omits what interactions/activities the control unit is actually undertaking, and simply recites the end result regarding the second fluid burst.
Claims 16 & 19 recite “a second fluid pressure (PA’)” but the label (PA’) is already assigned to the second fluid channel pressure in claim 9.  

Examiner’s Comment
Examiner requires clarification regarding the last clause of claim 9.  
Examiner considers the best prior art of record to be Mizuno et al. (US 20190061698, “Mizuno”).  Mizuno teaches a cleaning apparatus using a switching valve (see Figures 2-7, switching valve 3, valve element 33, control unit D, air pump Pa, water pump Pw, air passage Ra, water passage Rw) .  Mizuno’s Figure 4 incorporates a spring-biasing member (see Figure 4, valve element 33, coil spring F1).  Mizuno’s Figure 7 embodiment utilizes a diaphragm/membrane (see Figure 7, diaphragm 35).  Additionally, Mizuno’s Figure 6 embodiment uses an air tank which would have bearings on claims 11-12 (see Figure 6, air pump Pa, air tank Ta.  [0124]-[0125]).  

Examiner has also cited DeWitt et al. (US 5657929, “DeWitt”) for also teaching a valve structure which controls the outflow of water and air (see Figures 2-3, diaphragm 42, hoses 45, 47, 70, & 74, compression spring 54).  DeWitt similarly uses a spring-biased diaphragm to control the flow of water and air.  Examiner however, notes that DeWitt appears to operate differently from Applicant’s disclosed invention in that DeWitt uses the force of water to open the valve for both the water and air to flow through simultaneously, as opposed to selectively admitting one or the other.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718